DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 1-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berezovska et al (“Template Synthesis of Porous Silica Adsorbents with Spherical Particle Morphologies,” Adsorp Sci Tech. Vol. 24 No.5 (2006) pp. 403-410) and in further view of Sayari (“Unprecedented Expansion of the Pore Size and Volume of Periodic Mesoporous Silica,” Angew. Chem. (2000), 112, No 16, pp. 3042-3044) and in further view of Hay (US 2,699,376).
Berezovska discloses a method for preparing a porous silica adsorbents comprising:  
(1) producing mesoporous particles of silica with average diameter of about 0.5 µm size (see Abstract) by preparing a sol from an ammonium catalyzed hydrolysis and condensation reaction of a pre-sol solution comprising (i) tetraethoxysilane as a silica precursor and (ii) cetyltrimethylammonium bromide (CTAB) (i.e. a structure directing agent which is a solvent) dissolved in a mixed solvent system comprising water and an alcohol which is one or more of ethanol or isopropanol (see Page 404, Experimental).
(2) calcining the particles to a temperature of 550°C to completely remove the organic compounds (see Page 404, Experimental).
	Berezovska further discloses the mesoporous silica useful in sorption and separation techniques and as catalysts (see Page 403, Introduction, ¶1).

Regarding a method comprising hydrothermally treating the particles in amine-water emulsion to increase the pore size, Sayari discloses a method for expanding the pore size of mesoporous silica through a postsynthesis treatment with DMDA or other appropriate amines where the method comprises hydrothermal treatment in an emulsion of N,N-dimethyldecylamine (DMDA) and water.  Sayari further discloses that expanding the pore size of mesoporous silica allows the designing of pore size for many applications in catalysis, adsorption, and separation (see Page 3042, Col 1, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing silica for sorption, separation, or catalysts as disclosed by Berezovska where the pores are enlarged by hydrothermally treating the particles in amine-water emulsion as disclosed by Sayari in order to expand the applications in catalysis, adsorption, and separation.
Regarding further increasing the pore size of the particles using an etching process utilizing a base catalyst which is one or more of ammonium hydroxide, sodium hydroxide, potassium hydroxide, lithium hydroxide, and calcium hydroxide, Hay discloses a method for treating calcined silica gels to increase the pore sizes of silica gel by treating with ammonium hydroxide (see Col 2, Ln 10-15).  Hay 
	Regarding Claim 2, Sayari discloses a method where the porous particles are hydrothermally treated at 100-130°C (see Abstract).
	Regarding Claim 3, Sayari discloses a method where the DMDA to water ratio is 1:30 by weight (See Page 3044, Experimental Section).  Since the density of DMDA is 0.778 g/mL the v/v% is 2.6% (i.e. 0.778/30).
	Regarding Claim 4, Sayari discloses a method where the amine is N,N-dimethyldecylamine.
	Regarding Claim 5, Berezovska discloses a method where the cetyl trimethyl ammonium bromide (CTAB) as a structuring agent.
	Regarding Claim 6, Hay discloses a method comprising ammonium hydroxide.
	Regarding Claim 7, Berezovska discloses a method where calcination is for 5 hours (see Page 404, Experimental).
.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berezovska, Sayari, and Hay as applied to Claim 1 and in further view of Satou et al (US 2003/0143345).  
As applied to Claim 1, Berezovska, Sayari, and Hay disclose a method for preparing microparticles comprising a step for producing mesoporous particles of silica, where the particles are hydrothermally treated in an amine-water emulsion to increase the pore size, and further increasing the pore size by etching with a base catalyst with the process steps and reagents as claimed.
Berezovska, Sayari, and Hay do not specifically disclose a method where the silica precursor is 1,2-bis(triethoxysilyl)ethane.
Regarding Claim 8, Satou discloses a method for preparing porous fine inorganic particles, the method comprising condensation and polymerization of a precursor capable of becoming silica where preferable alkoxides are tetraethoxysilane, methyltriethoxysilane, dimethyltriethoxysilane and 1,2-bis(triethoxysilyl)ethane and active silica (see [0044]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a mesoporous silica by condensation of a precursor to silica as disclosed by Berezovska, Sayari, and Hay where the silica precursor is substituted with 1,2-bis(triethoxysilyl)ethane as disclosed by Satou since it is a known equivalent used for the same purpose as suggested by Satou.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        9/29/2021